NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLORIA J. ULBRICHT,                             No.    20-35716

                Plaintiff-Appellant,            D.C. No. 6:18-cv-01170-CL

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Mark D. Clarke, Magistrate Judge, Presiding

                          Submitted November 16, 2021**
                              Pasadena, California

Before: WARDLAW, PARKER,*** and HURWITZ, Circuit Judges.

      Gloria Ulbricht appeals the district court’s order affirming the Social Security

Administration’s denial of disability benefits. We have jurisdiction pursuant to 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
U.S.C. § 1291 and affirm.

      1.   The Administrative Law Judge (“ALJ”) gave “specific, clear and

convincing” reasons supported by substantial evidence for discounting Ulbricht’s

testimony. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting

Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009)), superseded by regulation on

other grounds.     First, the ALJ noted that Ulbricht’s reported onset date and

complaints of vision impairment and severe headaches were not supported by the

objective medical evidence in the record. See Burch v. Barnhart, 400 F.3d 676, 681

(9th Cir. 2005).    Second, the ALJ detailed inconsistences between Ulbricht’s

testimony at the 2017 hearing, her prior testimony and documents in the record. See

Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997). For example, Ulbricht’s

testimony during the 2017 hearing that her headaches rendered her bedridden was

inconsistent with her 2016 testimony, which failed to mention this level of severity.

Ulbricht’s testimony during the 2017 hearing that medication only afforded her one

hour of relief from her headaches was also inconsistent with the medical record.

Third, the ALJ correctly noted that the conservative treatment offered by Ulbricht’s

doctors undermined her testimony about the severity of her impairments. See Parra

v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007). Fourth, the record shows that Ulbricht

participated in a variety of daily activities inconsistent with her complaints. Orn v.

Astrue, 495 F.3d 625, 639 (9th Cir. 2007).


                                          2
      2. The ALJ erred in several findings. For example, she provided no support

for the assertion that Ulbricht’s hepatitis was present at the same level of severity

prior to the alleged onset date and mistakenly found that Ulbricht did not report

headaches prior to 2015. There also appears to be no support in the record for the

ALJ’s statement that Ulbricht initially admitted to not working for non-medical

reasons or for the ALJ’s conclusion that Ulbricht’s postponement in seeking some

treatment suggested her symptoms were not serious. But, because the ALJ provided

clear and convincing reasons supported by substantial evidence in the record for

discounting Ulbricht’s testimony about her symptoms and limitations, these errors

were harmless. See Molina, 674 F.3d at 1115.

      AFFIRMED.




                                         3